[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                     No. 10-11679               OCT 5, 2010
                                 Non-Argument Calendar           JOHN LEY
                                                                   CLERK
                               ________________________

                          D.C. Docket No. 4:10-cv-00010-RH-WCS

DUKE F. CRANFORD,

lllllllllllllllllll                                     ll Plaintiff-Appellant,

                                        versus

NEVADA DEPARTMENT OF CORRECTIONS,
in its Official Capacity,
WALTER A. MCNEIL,
in Official and Individual Capacity,
HOWARD SKOLNIK,
in Official and Individual Capacity,
FLORIDA DEPARTMENT OF CORRECTIONS,
in its Official Capacity,

llllllllllllllllllll                                    l Defendants-Appellees,

H. CANNON,
Sergeant in Official and Individual Capacity, et al.,

llllllllllllllllllll                                      Defendants.
                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                 (October 5, 2010)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Duke F. Cranford, a state prisoner who was convicted of first-degree murder

in Nevada, but is imprisoned in Florida pursuant to an interstate agreement,

appeals from the district court’s sua sponte dismissal of his civil rights complaint

for failure to state a claim on which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). On appeal, Cranford argues that the court erred in dismissing

his complaint because the defendants deprived him of the ability to conduct legal

research using Nevada state legal materials, in violation of his constitutional right

to have access to the courts. Cranford further argues that this constitutional

violation caused him actual injury, as his inability to conduct legal research

impeded his ability to challenge his 1977 state murder conviction, as well as

several additional state convictions that he sustained in 1983. As further evidence

of actual injury, Cranford contends that his lack of access to Nev.R.App.P. 3(a)(2)

resulted in jurisdictional defects in his appeal to the Nevada Supreme Court from

                                          2
the denial of post-conviction relief by the Eighth Judicial District Court for Clark

County, Nevada (“county court”). Finally, Cranford argues that, in recommending

that the court dismiss his complaint, the magistrate judge resolved factual disputes

in favor of the defendants, and raised arguments on the defendants’ behalf, rather

than requiring them to respond to the complaint. Thus, Cranford contends, the

magistrate violated the principle of judicial neutrality, as well as his right to equal

protection.

      For the reasons set forth below, we affirm.

                                           I.

      In January 2010, Cranford, proceeding pro se, filed a complaint against

various defendants, and subsequently filed a motion for leave to proceed in forma

pauperis (“IFP”). The magistrate judge granted Cranford’s motion to proceed IFP.

      In February 2010, Cranford filed an amended complaint, naming the

following defendants: (1) the Florida Department of Corrections (“FDC”); (2) the

Nevada Department of Corrections (“NDC”); (3) Walter A. McNeil, Secretary of

the FDC, in his official and individual capacity; and (4) Howard Skolnik, Director

of the NDC, in his official and individual capacity. Cranford specified that he

brought his claims against these defendants pursuant to 42 U.S.C. § 1983.




                                           3
      In his complaint, Cranford explained that, on August 1, 1994, the NDC,

acting pursuant to an interstate agreement, transferred him into the custody of the

FDC. Cranford further explained that, since he had been under the FDC’s

custody, he had filed “numerous petitions, motions, and applications” concerning

his conviction in Nevada state court, and, on each occasion, his attempt was

unsuccessful because he lacked access to Nevada state research materials, such as

case reporters, statutes, and court rules. In his most recent attempts to challenge

his conviction, he had filed a “Motion to Vacate and Set Aside” his conviction,

and a “Motion to Correct Fraud on the Court,” in the county court. Cranford’s

motion to vacate had been denied by the county court based on state rules and

cases to which Cranford lacked access. In his complaint, Cranford further asserted

that he had requested that the FDC provide him with the materials necessary to

research Nevada case law, statutes, and rules so that he could file a reply to the

state’s opposition to his motion to set aside his conviction. The FDC law

librarian, however, had informed him that the FDC did not possess these materials.

      Cranford had appealed the county court’s denial of his motions to the

Nevada Supreme Court, and, on September 15, 2009, the Supreme Court had

issued a “Notice of Deficiency” as to his appeal. Cranford subsequently filed

another notice of appeal, and on December 1, 2009, the Supreme Court issued

                                          4
another notice of deficiency. In both of these notices, the Supreme Court had

relied on Nev.R.App.P. 3(a)(2), a rule to which Cranford lacked access.

      Based on the facts described above, Cranford asserted that the defendants

had denied him access to legal materials that could affect his attempts to attack his

conviction, in violation of his Fourteenth Amendment right to have meaningful

access to the courts. Cranford specified that the FDC had failed to provide him

with access to Nevada court reporters, the Pacific Reporter, Pacific Digests, and

the rules for the county court and the Nevada Rules of Appellate Procedure.

Cranford asserted that the NDC and its Director, Skolnik, were liable for this

violation of his constitutional rights because he was imprisoned pursuant to their

authority. Cranford further claimed that the FDC and its Secretary, McNeil, were

also liable for the constitutional violation because they had custodial authority

over him.

      Cranford attached exhibits to his complaint. These exhibits included

Cranford’s motion to vacate and set aside his conviction, which he filed in June

2009 in the county court. In this motion, Cranford explained that, in 1977, he was

tried by a jury for first-degree murder in the county court. He alleged that, during

a pre-trial suppression hearing, the trial court erred by granting the state’s motion

to introduce into evidence a videotape, in which Cranford’s codefendant, Montena

                                          5
Smith, made inculpatory statements to an undercover detective. Cranford

explained that, because his trial was severed from Smith’s trial, he objected to the

admission of the videotape on the basis that it constituted hearsay, and that he was

unable to cross-examine Smith regarding his inculpatory statements. The state,

however, persuaded the court to admit the videotape by arguing that Smith’s

recorded statements were made in furtherance of a conspiracy, and thus fell within

the hearsay exception codified at Nev. Rev. Stat. § 51.035(3)(e). Cranford alleged

that, in arguing that the court should admit this videotape under this exception to

the hearsay rule, the state misrepresented to the court that it would present

evidence that Cranford and Smith were involved in the same conspiracy at the

time that the videotape was made. Cranford stated that, at the conclusion of the

evidence in his trial, the trial court informed the state that it had failed to present

evidence of a conspiracy between Cranford and Smith, and that it thus would not

be permitted to argue that there was a conspiracy between them during closing

statements. The trial court, however, refused to grant Cranford’s motion for a

mistrial based on the admission of the videotape.

      In his motion to vacate, Cranford had argued that, by misrepresenting to the

court that the state had evidence of a conspiracy between Cranford and Smith, the

state prosecutor perpetrated “fraud on the court,” and this fraud seriously

                                            6
impugned the integrity of Cranford’s trial. Cranford asserted that the county court

should set aside his conviction, as it was the product of fraud on the court, and the

introduction of the videotape amounted to a “manifest injustice.” Moreover,

Cranford contended that, because his conviction resulted from fraud, his motion to

vacate should not be dismissed as time-barred, or as a successive habeas petition.

      Cranford’s exhibits also included the state’s response to his motion to

vacate. In its response, the state explained that a jury had convicted Cranford of

first-degree murder in 1977, and that Cranford had been sentenced to a term of life

imprisonment. The state recounted the procedural history of Cranford’s case,

noting that Cranford’s conviction had been affirmed by the Nevada Supreme Court

on direct appeal, and that Cranford’s four subsequent habeas petitions had been

denied. The state also noted that, in April 2009, Cranford had filed a “Motion to

Correct Fraud on the Court” in the county court, and the court had denied this

motion. The state characterized Cranford’s motion to vacate as a motion for the

county court to reconsider its denial of his “Motion to Correct Fraud on the

Court.” Relying on Nevada court rules, the state argued that the court should deny

Cranford’s motion to vacate because it constituted an impermissible attempt to

relitigate matters that already had been decided.




                                          7
      Cranford’s exhibits also included pleadings filed by the state in opposition

to other post-conviction motions that Cranford had filed in county court. These

pleadings demonstrated that the state typically relied on Nevada Supreme Court

cases and procedural rules in opposing Cranford’s motions.

      Cranford’s exhibits also included a FDC inmate request form, completed on

October 19, 2009, in which Cranford requested copies of two Nevada Supreme

Court cases and Nev.R.App.P. 3(a)(2). On this same form, a FDC official

responded that the FDC libraries did not possess these materials. The official

instructed Cranford that, in order to obtain these materials, he was required to

follow the procedures set forth in “Ch. 33-501.301(6)(c).”

      Finally, Cranford’s exhibits included two county court documents labeled

“Notice of Deficiency,” which were dated September 15, 2009, and December 1,

2009, respectively. Both of these notices stated, “Your appeal has been sent to the

[Nevada] Supreme Court.” Both of these notices also stated that the “Notice of

Entry of Order,” had not been transmitted and, in explanation of this deficiency,

cited to Nev.R.App.P. 3(a)(2). The notices also included the following text from

Rule 3(a)(2):

      The district court clerk must file appellant’s notice of appeal despite
      perceived deficiencies in the notice, including the failure to pay the
      district court or Supreme Court filing fee. The district court clerk shall

                                          8
      apprise appellant of the deficiencies in writing, and shall transmit the
      notice of appeal to the Supreme Court in accordance with subdivision
      (e) of this Rule with a notation to the clerk of the Supreme Court setting
      forth the deficiencies. Despite any deficiencies in the notice of appeal,
      the clerk of the Supreme Court shall docket the appeal in accordance
      with Rule 12.

The notices directed Cranford “to refer to Rule 3 for an explanation of any

possible deficiencies.”

      Before any of the defendants answered the complaint, the magistrate judge

sua sponte recommended that the court dismiss Cranford’s complaint for failure to

state a claim on which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). In its report and recommendation, the magistrate determined

that Cranford’s access-to-the-courts claim was based on the First Amendment to

the U.S. Constitution. The magistrate found that Cranford’s exhibits showed that,

when he requested certain materials from the FDC’s law library, the FDC

responded that he would need to procure these materials by following the

procedures set forth in Fla. Admin. Code Ann. r. 33-501.301(6)(c). The

magistrate reproduced the text of Rule 33-501.301(6)(c), which provided that an

inmate who wished to secure legal materials that were not in the FDC’s libraries

must submit a request for the materials to the library services administrator for

approval. In his request, the inmate was required to “include the full and complete



                                          9
citation of the material needed.” Without discussion, the magistrate concluded

that this rule “plainly show[ed] that [Cranford] has reasonable access to Nevada

legal materials.” The magistrate found that Cranford did not allege that he had

made an interlibrary loan request, or that such a request was denied.

      The magistrate additionally found that Cranford had failed to show that he

sought to pursue a nonfrivolous underlying legal claim. The magistrate

determined that the underlying claim that Cranford sought to pursue before the

Nevada state courts was set forth in his motion to set aside his conviction. The

magistrate noted that the Nevada Supreme Court had affirmed Cranford’s

conviction on direct appeal in Cranford v. State, 596 P.2d 489 (Nev. 1979), and

explained that this decision showed that, on direct appeal, Cranford had raised the

same arguments set forth in his 2009 motion to vacate. The magistrate further

found that any claim that Cranford presently wished to pursue before the Nevada

state courts was “undoubtedly barred” under Nevada law. Relying on Nev. Rev.

Stat. § 34.726, the magistrate explained that, absent a showing of good cause for a

delay, a Nevada state prisoner was required to bring a petition challenging the

validity of his judgment or sentence within one year of the entry of the judgment,

or within one year after the Nevada Supreme Court issued a “remittitur.”




                                         10
      In addition, the magistrate determined that, to the extent that Cranford

sought to raise the same claims in his motion to vacate that he previously had

raised in state habeas petitions, these claims were “successive and [would] not be

heard.” To the extent these claims were new, the magistrate reasoned that they

would be procedurally barred. For the above reasons, the magistrate found that

Cranford had failed to show that he had been impeded in pursuing a nonfrivolous

underlying claim. Accordingly, the magistrate concluded that Cranford had failed

to state a court-access claim upon which relief could be granted, and

recommended that the court dismiss Cranford’s complaint under

§ 1915(e)(2)(B)(ii).

      Cranford filed objections to the magistrate’s report and recommendation. In

his objections, Cranford, relying on the U.S. Supreme Court’s decision in Bounds

v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977), limited by Lewis v.

Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996), argued that a

prisoner’s right of access to the courts includes the right to conduct legal research.

Cranford asserted that the legal materials in the possession of the FDC were

insufficient to enable him to attack his conviction, as they pertained only to

Florida law. Cranford further asserted that, after he received the magistrate’s

report and recommendation, he had verified with a FDC librarian that the FDC did

                                          11
not have a system whereby a prisoner could conduct research using Nevada legal

materials. Cranford explained that, in order for him to use the interlibrary loan

program, he would need to request specific case citations or statutes, and that he

could not obtain these citations or statutes without first conducting research.

Cranford also argued that his claim of fraud on the trial court was meritorious, and

that a claim of fraud was not subject to a one-year time limit. Cranford contended

that his failure to prevail on his fraud claim in state court was due to his inability

to conduct research using Nevada legal materials.

      Cranford attached an exhibit to his objections to the report and

recommendation. This exhibit was a second FDC inmate request form, completed

on March 10, 2010, in which Cranford requested “legal material to research [his]

Nevada conviction,” and specified that he did not know the specific case citations

or statutes that he would need. Cranford inquired as to whether the FDC had a

system by which he could research Nevada legal materials. On this same form, a

FDC library official responded that “Florida does not have any or cannot get you

any material you need unless you know exactly what cases you need.”

      The court entered an order adopting the magistrate’s report and

recommendation, and dismissing Cranford’s complaint pursuant to

§ 1915(e)(2)(B).

                                           12
                                          II.

      Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), which is part of the Prison

Litigation Reform Act (“PLRA”), an IFP complaint shall be dismissed at any time,

if the court determines that it fails to state a claim on which relief may be granted.

28 U.S.C. § 1915(e)(2)(B)(ii). We review a district court’s sua sponte dismissal of

a complaint for failure to state a claim, pursuant to § 1915(e)(2)(B)(ii), de novo,

using the same standards that govern dismissals under Fed.R.Civ.P. 12(b)(6).

Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir. 1997). When reviewing a

court’s dismissal of a complaint pursuant to Rule 12(b)(6), we accept the factual

allegations in the complaint as true and construe them in the light most favorable

to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). In addition,

we liberally construe a pro se litigant’s pleadings. Powell v. Lennon, 914 F.2d

1459, 1463 (11th Cir. 1990).

      “A motion to dismiss is granted only when [it appears] beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief.” Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1336 (11th Cir.

2006) (quotation omitted). In addition, “[w]hile a complaint . . . does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions.” Bell Atl. Corp. v.

                                          13
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65, 167 L.Ed.2d 929 (2007)

(quotation and alteration omitted). Pursuant to Fed.R.Civ.P. 8(a)(2), the plaintiff

must make a plain statement demonstrating his right to relief. Id. at 557, 127 S.Ct.

at 1966. In order to satisfy Rule 8’s pleading requirements, the plaintiff must

allege facts sufficient to “show” a plausible claim for relief. Ashcroft v. Iqbal, 556

U.S. ___, ___, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868 (2009).

      “The analysis of a 12(b)(6) motion is limited primarily to the face of the

complaint and attachments thereto.” Brooks v. Blue Cross and Blue Shield of Fla.,

Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997). Nevertheless, a court may take

judicial notice “of the state and federal court proceedings in which [the prisoner]

was convicted or attacked his conviction.” See Cunningham v. Dist. Attorney’s

Office for Escambia Cnty., 592 F.3d 1237, 1255 (11th Cir. 2010).

      Access to the courts is a constitutional right that is grounded in several

constitutional amendments, including the First Amendment and the Fourteenth

Amendment. Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003); see also

Barbour v. Haley, 471 F.3d 1222, 1224 n.2 (11th Cir. 2006) (noting that the

prisoners’ claim that they had been denied meaningful access to the courts

implicated both the First and Fourteenth Amendments). In Bounds, the U.S.

Supreme Court held that the “right of access to the courts requires prison

                                          14
authorities to assist inmates in the preparation and filing of meaningful legal

papers by providing prisoners with adequate law libraries or adequate assistance

from persons trained in the law.” 430 U.S. at 828, 97 S.Ct. at 1498. In explaining

the importance of providing prisoners with law libraries or other forms of legal

assistance, the Supreme Court stated:

      If a lawyer must perform [] preliminary [legal] research, it is no less vital
      for a pro se prisoner . . . . Moreover, if the State files a response to a pro
      se pleading, it will undoubtedly contain seemingly authoritative
      citations. Without a library, an inmate will be unable to rebut the State’s
      argument. It is not enough to answer that the court will evaluate the facts
      pleaded in light of the relevant law.

Id. at 825-26, 97 S.Ct. at 1497.

      In Lewis, the Supreme Court clarified that, although prison law libraries and

legal assistance programs are “one constitutionally acceptable method to assure

meaningful access to courts,” they are not ends in themselves. Lewis, 518 U.S. at

351, 116 S.Ct. at 2180 (quotation omitted). “The inquiry is [] whether law

libraries or other forms of legal assistance are needed to give prisoners a

reasonably adequate opportunity to present claimed violations of fundamental

constitutional rights to the courts.” Bounds, 430 U.S. at 825, 97 S.Ct. at 1496.

      “[I]n order to assert a claim arising from the denial of meaningful access to

the courts, an inmate must [] establish an actual injury.” Barbour, 471 F.3d at



                                           15
1225. “Actual injury may be established by demonstrating that an inmate’s efforts

to pursue a nonfrivolous claim were frustrated or impeded by a deficiency in the

prison library or in a legal assistance program.” Id. The actual-injury element

requires that “the plaintiff must identify within his complaint, a nonfrivolous,

arguable underlying claim.” Id. at 1226 (citation omitted). In other words, the

plaintiff must show that he has more than a mere “hope” of obtaining relief on the

underlying claim. See Cunningham, 592 F.3d at 1271. In addition, the prisoner

must show that that his underlying nonfrivolous claim was raised, or would have

been raised, in connection with a direct appeal, a collateral attack on his

conviction, or a civil rights action. See Lewis, 518 U.S. at 355, 116 S.Ct. at 2182.

      Under Nevada state law, any person under a sentence of imprisonment who

believes that his conviction was obtained in violation of state or federal law may

file a petition for a writ of habeas corpus. Nev. Rev. Stat. § 34.724(1) (2009).

Generally, a prisoner must file a habeas petition “within [one] year after entry of

the judgment of conviction or, if an appeal has been taken from the judgment,

within [one] year after the Supreme Court issues its remittitur.” Nev. Rev. Stat.

§ 34.726(1) (2009). A prisoner may file a petition after this time period expires

only if he demonstrates good cause for the delay, that the delay was not his fault,

and that the dismissal of the petition as untimely would result in undue prejudice.

                                          16
Id. The habeas-petition process “[c]omprehends and takes the place of all other

common-law, statutory or other remedies which have been available for

challenging the validity of the conviction or sentence, and must be used

exclusively in place of them.” Nev. Rev. Stat. § 34.724(2)(b). Where a Nevada

state prisoner files a motion challenging the validity of his conviction, the motion

is properly construed as a habeas petition, and the procedural time-bar set forth in

§ 34.726 applies. Hathaway v. State, 71 P.3d 503, 507 n.13 (Nev. 2003).

      In addition, Nevada law directs that a court shall dismiss a successive

habeas petition if: (1) the defendant’s conviction resulted from a trial, and he

could have filed his present claims before the trial court, on direct appeal, or in a

previous habeas petition, but failed to do so; or (2) the defendant fails to allege

new or different grounds for relief, and the claims he presently asserts have

already been decided on the merits in another proceeding. Bejarano v. State, 146

P.3d 265, 269-70 (Nev. 2006) (relying on Nev. Rev. Stat. § 34.810(1)(b) and

(2) (2009)). A petitioner may overcome these procedurals bars on successive

habeas petitions only by showing good cause and prejudice, or that applying a

procedural bar would result in a fundamental miscarriage of justice. Id. at 270;

Nev. Rev. Stat. § 34.810. A petitioner may demonstrate a fundamental




                                          17
miscarriage of justice by “mak[ing] a colorable showing he is actually innocent of

the crime.” Pellegrini v. State, 34 P.3d 519, 537 (Nev. 2001).

      Furthermore, the Nevada Supreme Court has held that the law-of-the-case

doctrine bars a habeas petitioner from raising a claim in a habeas petition that

already has been considered on direct appeal. State v. Haberstroh, 69 P.3d 676,

686 (Nev. 2003). In so holding, the court explained that, “[t]he law of a first

appeal is the law of the case in all later appeals in which the facts are substantially

the same, and that law cannot be avoided by more detailed and precisely focused

argument made after reflecting upon previous proceedings.” Id.

      As an initial matter, we do not consider Cranford’s argument that his

inability to access Nevada legal materials prevented him from attacking his 1983

convictions, as Cranford failed to raise this claim, or mention his 1983

convictions, in his complaint. See Miller v. King, 449 F.3d 1149, 1150 n.1 (11th

Cir. 2006) (holding that, because the pro se plaintiff failed to raise a claim under

the Rehabilitation Act, we would not consider this claim for the first time on

appeal).

      The magistrate did not cite to any legal support, or provide an explanation,

for the conclusion that the FDC’s interlibrary loan system, as described in

Cranford’s complaint and exhibits and set forth in Fla. Admin. Code Ann. r.

                                          18
33-501.301(6)(c), clearly demonstrated that Cranford had reasonable access to

Nevada legal materials. Specifically, the magistrate failed to explain how, in light

of Bounds’s discussion of the importance of a pro se prisoner’s ability to conduct

legal research, the interlibrary loan system described by Cranford met

constitutional demands. See Bounds, 430 U.S. at 825-26, 97 S.Ct. at 1497.

Although Fla. Admin. Code Ann. r. 33-501.301(6)(c) may have shown that

Cranford could obtain a Nevada case or statute if he was aware of its citation, this

rule did not show that Cranford had the ability to conduct legal research using

Nevada legal materials.1

       Nevertheless, the district court did not err in sua sponte dismissing

Cranford’s complaint for failure to state a claim on which relief may be granted,

pursuant to § 1915(e)(2)(B)(ii), because Cranford failed to identify a nonfrivolous

underlying claim. See Barbour, 471 F.3d at 1225-26. While Cranford generally

alleged that the FDC’s library system had impeded every effort he had made to


       1
          In this regard, we note that at least two circuit appellate courts have indicated that the
type of interlibrary loan system described by Cranford may not meet constitutional demands. See
Trujillo v. Williams, 465 F.3d 1210, 1214, 1218, 1226 (10th Cir. 2006) (holding that the district
court erred in dismissing the prisoner’s access-to-the-courts claim, as his allegation that he could
not obtain state research materials without first providing an exact legal citation for the material
he desired “may state a viable claim of denial of access to the courts”); Corgain v. Miller, 708
F.2d 1241, 1244, 1250 (7th Cir. 1983) (noting that a prison’s library system had not satisfied
constitutional demands because “the inmate could obtain state law materials only by providing
precise citations, and could obtain precise citations only if he could refer to state law materials”).


                                                 19
attack his murder conviction since 1994, this claim lacked sufficient specificity to

survive dismissal. See Twombly 550 U.S. at 555, 127 S.Ct. at 1964-65.

Cranford’s assertions to this effect were conclusory, as he failed to describe any

nonfrivolous claims that he presented in these motions and petitions, and failed to

explain how his inability to access Nevada legal materials impeded his ability to

litigate any claims he may have raised. Accordingly, to the extent that Cranford

sought relief based on the theory that he lacked access to the court in connection

with every post-conviction motion and petition that he had filed while he was in

the custody of the FDC, this claim was properly dismissed. See Christopher, 536

U.S. at 415, 122 S.Ct. at 2186-87.

      As the magistrate noted, the only allegedly nonfrivolous claim that Cranford

specifically described in his complaint and attached exhibits was his 2009 motion

to set aside or vacate his conviction, which he had filed in county court. The claim

set forth in Cranford’s motion to vacate and set aside, however, was frivolous, as it

lacked arguable merit under Nevada state law for several reasons.

      Under Nevada law, Cranford’s motion to vacate constituted a habeas

petition, as it was a post-conviction collateral attack that asserted that his




                                           20
conviction was invalid.2 Nev. Rev. Stat. § 34.724(2)(b); Hathaway, 71 P.3d at 507

n.13. As a result, it was subject to Nevada statutes governing habeas petitions.

See Hathaway, 71 P.3d at 507 n.13. Under these statutes, Cranford’s 2009

petition appears to be untimely, as it was filed approximately 30 years after the

Nevada Supreme Court affirmed his conviction in 1979, and he did not allege

good cause for his delay. Nev. Rev. Stat. § 34.726(1); Cranford, 596 P.2d at 489.

           Moreover, in his direct appeal to the Nevada Supreme Court, Cranford

asserted essentially the same claim that he set forth in his motion to vacate—that

the trial court erred by permitting the state to introduce the videotape of Smith’s

statements into evidence pursuant to the co-conspirator exception to the hearsay

rule. See Cranford, 596 P.2d at 490. The Nevada Supreme Court rejected this

claim on the merits, holding that there was a sufficient basis for the admission of

this evidence. Id. As a result, Cranford’s attempt to relitigate this issue in a

post-conviction motion was barred by the law-of-the-case doctrine, and the fact



       2
         While Nevada law excepts limited categories of motions from its general rule that a
post-conviction collateral attack qualifies as a habeas proceeding, Cranford’s motion to vacate
did not fall within any of these exceptions. See McConnell v. State, 212 P.3d 307, 310 n.2 (Nev.
2009) (noting that the only remedies not supplanted by habeas corpus proceedings are direct
review, a motion to correct an illegal sentence, a motion to modify a sentence, a motion to
withdraw a guilty plea, and a motion for a new trial based on newly discovered evidence). Thus,
while Cranford appears to argue, in his brief on appeal, that the magistrate erred by
characterizing his motion to vacate as a habeas petition, Cranford’s arguments in this regard lack
merit.

                                                21
that Cranford re-characterized this claim as “fraud on the court” in his motion to

vacate would not free him from the operation of the law-of-the-case doctrine.

Haberstroh, 69 P.3d at 686.

      Finally, Cranford made clear in his complaint, and in his attachments to the

complaint, that he had filed numerous post-conviction motions and petitions

challenging his 1977 conviction, and, as result, it appears that his motion to vacate

constituted a successive habeas petition. See Nev. Rev. Stat. § 34.810(1)-(2).

Thus, to the extent that Cranford’s fraud-on-the-court claim could be considered to

be a new claim, or a reassertion of a claim that was previously raised, it would be

procedurally barred absent a showing of cause and prejudice, or a fundamental

miscarriage of justice. See Bejarano 146 P.3d at 269-70; Nev. Rev. Stat.

§ 34.810(1)(b) and (2). In his motion to vacate, Cranford did not make any

assertion related to cause and prejudice. Moreover, while Cranford asserted that

the introduction of the videotape into evidence influenced the jury and constituted

"manifest injustice," he did not make a “colorable showing” that he was actually

innocent, nor did he allege that he could show that he was actually innocent. See

Pellegrini, 34 P.3d at 537. Because Cranford’s motion to vacate did not

adequately allege cause and prejudice or a fundamental miscarriage of justice, the




                                         22
fraud claim set forth in this motion was procedurally barred. See Bejarano, 146

P.3d at 269-70; Nev. Rev. Stat. § 34.810(1)(b) and (2).

      For all of the above reasons, the underlying claim that Cranford sought to

litigate lacked arguable merit under Nevada law, and he thus failed to allege

adequately that FDC’s constitutionally inadequate library system actually injured

him in connection with his motion to vacate. See Barbour, 471 F.3d at 1225-26.

      Cranford also argues that he suffered an actual injury in connection with the

deficiency notices he received in September and December 2009, because he

lacked access to the rule cited in these notices—Nev.R.App.P. 3(a)(2). This

argument, however, lacks merit for several reasons. Because these deficiency

notices provided the exact citation to the relevant rule, Cranford’s exhibits

demonstrated that he could have requested the full text of this rule through the

FDC’s interlibrary loan system, pursuant to the procedures set forth in

administrative rule 33-501.301(6)(C). Admin. Code Ann. r. 33-501.301(6)(c).

Significantly, Cranford’s exhibit E showed that, when he requested a copy of

Nev.R.App.P. 3(a)(2), the FDC library official did not deny the request outright,

but merely instructed Cranford to follow the procedures set forth in Rule

33-501.301(6)(c). Moreover, the deficiency notices made clear to Cranford that,

despite a deficiency, his appeal “has been sent to the [Nevada] Supreme Court,”

                                         23
and would be docketed in the Nevada Supreme Court. Cranford did not explain

why he suffered prejudice despite the fact that his appeals had been forwarded to,

and would be docketed in, the Nevada Supreme Court. As a result, Cranford’s

assertions regarding the deficiency notices did not adequately allege an actual

injury sufficient to support an access-to-the-courts claim. See Barbour, 471 F.3d

at 1225-26.

      Because Cranford failed to sufficiently allege that he suffered an actual

injury as a result of the FDC’s allegedly unconstitutional interlibrary loan system,

the court did not err in dismissing Cranford’s complaint under § 1915(e)(2)(B)(ii),

and we affirm as to this issue.

                                        III.

      As noted above, we do not consider arguments raised for the first time on

appeal. Miller, 449 F.3d at 1150 n.1. Even under a liberal construction of

Cranford’s objections to the magistrate’s report and recommendation, he failed to

argue that the report and recommendation violated the principle of judicial

neutrality, or that the dismissal of his complaint under § 1915(e)(2)(B) would

violate his constitutional right to equal protection. Accordingly, we do not

consider these arguments. See Miller, 449 F.3d at 1150 n.1.

      AFFIRMED.

                                         24